 
 
I 
111th CONGRESS 1st Session 
H. R. 555 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2009 
Mr. Kucinich (for himself, Mr. Hinchey, Ms. Woolsey, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To assist States in establishing a universal prekindergarten program to ensure that all children 3, 4, and 5 years old have access to a high-quality full-day, full-calendar-year prekindergarten education. 
 
 
1.Short titleThis Act may be cited as the Universal Prekindergarten Act. 
2.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)High-quality prekindergarten programs help children to succeed academically. Children who attended a high-quality prekindergarten program have higher academic achievement, lower rates of grade retention, are less likely to be placed in special education, and graduate from high school at higher rates than those who did not. 
(2)Early childhood education can reduce juvenile delinquency rates. A 15-year study following 989 low-income children who attended high-quality, comprehensive prekindergarten found that they were 33 percent less likely to be arrested, and 42 percent less likely to be arrested for a violent crime, than children in the control group. 
(3)There is currently a drastic shortage of affordable, quality early education programs that are accessible for working families. 
(4)Full-day, full-calendar-year universal prekindergarten programs would ensure all children 3, 4, and 5 years old have access to school readiness programs and quality child care. 
(5)Research shows that investing in quality prekindergarten programs will provide savings in the form of reduced need for remedial education, decreased crime rates, lower school dropout rates, and decreased welfare dependence. 
(b)PurposeThe purpose of this Act is to ensure that all children 3, 4, and 5 years old have access to a high-quality full-day, full-calendar-year prekindergarten program by providing grants to States to assist in developing a universal prekindergarten program that is voluntary and free-of-charge. 
3.Prekindergarten grant program authorizationThe Secretary of Health and Human Services, in consultation with the Secretary of Education, shall provide grants to an agency designated by each State (hereafter in this Act referred to as the designated State agency) for the development of high-quality full-day, full-calendar-year universal prekindergarten programs for all children 3, 4, and 5 years old in the State. 
4.State requirements 
(a)State matching fundsFederal funds made available to a designated State agency under this Act shall be matched at least 20 percent by State funds. 
(b)State applicationTo be eligible to receive funds under this Act, a designated State agency shall submit an application at such time, in such manner, and containing such information as the Secretary of Health and Human Services may require. The application shall include the following: 
(1)How the designated State agency, in overseeing the State’s universal prekindergarten program, will coordinate with other State agencies responsible for early childhood education and health programs. 
(2)A State plan to establish and implement a statewide universal prekindergarten program, in accordance with subsection (c). 
(c)State planThe State plan required under subsection (b)(2) shall include each of the following: 
(1)A description of the universal prekindergarten program that will be established and how it will support children’s cognitive, social, emotional, and physical development. 
(2)A statement of the goals for universal prekindergarten programs and how program outcomes will be measured. 
(3)A description of— 
(A)how funding will be distributed to eligible prekindergarten program providers based on the need for early childhood education in each geographical area served by such providers; and 
(B)how the designated State agency will involve representatives of early childhood program providers (including child care providers, Head Start programs, and State and local agencies) that sponsor programs addressing children 3, 4, and 5 years old. 
(4)A description of how the designated State agency will coordinate with existing State-funded prekindergarten programs, federally funded programs (such as Head Start programs), public school programs, and child care providers. 
(5)A description of how the designated State agency will work with the appropriate State agencies to raise awareness of the universal prekindergarten program among parents of all backgrounds and inform them of the specifics of participation in the program. 
(6)A description of how an eligible prekindergarten program provider may apply to the designated State agency for funding under this Act. 
(7)A plan to address the shortages of qualified early childhood education teachers, including how to increase such teachers’ compensation to be comparable to that of public school teachers. 
(8)How the designated State agency will provide ongoing professional development opportunities to help increase the number of teachers in early childhood programs who meet the State’s education or credential requirements for prekindergarten teachers. 
(9)A plan to address how the universal prekindergarten program will meet the needs of children with disabilities, limited English proficiency, or other special needs, including children in the State foster care system and homeless children. 
(10)A plan to provide transportation to children to and from the universal prekindergarten program. 
(11)A description of how the State will provide the 20 percent match of Federal funds. 
(d)AdministrationA designated State agency may not use more than 5 percent of a grant under this Act for costs associated with State administration of the program under this Act. 
5.Local requirements 
(a)In generalAn eligible prekindergarten program provider receiving funding under this Act shall— 
(1)maintain a maximum class size of 20 children; 
(2)maintain a ratio of not more than 10 children for each member of the teaching staff; 
(3)(A)ensure that all prekindergarten teachers meet the requirements for teachers at a State-funded prekindergarten program under an applicable State law; and 
(B)document that the State is demonstrating significant progress in assisting prekindergarten teachers on working toward a bachelor of arts degree with training in early childhood development or early childhood education; 
(4)(A)be accredited by a national organization with demonstrated experience in accrediting prekindergarten programs; or 
(B)provide assurances that it shall obtain such accreditation not later than 3 years after first receiving funding under this Act; and 
(5)meet applicable State and local child care licensing health and safety standards. 
(b)Local applicationEligible prekindergarten program providers desiring to receive funding under this Act shall submit an application to the designated State agency overseeing funds under this Act containing the following: 
(1)A description of the prekindergarten program. 
(2)A statement of the demonstrated need for a program, or an enhanced or expanded program, in the area served by the eligible prekindergarten program provider. 
(3)A description of the age-appropriate and developmentally appropriate educational curriculum to be provided that will help children be ready for school and assist them in the transition to kindergarten. 
(4)A description of how the eligible prekindergarten program provider will collaborate with existing community-based child care providers and Head Start programs. 
(5)A description of how students and families will be assisted in obtaining supportive services available in their communities. 
(6)A plan to promote parental involvement in the prekindergarten program. 
(7)A description of how teachers will receive ongoing professional development in early childhood development and education. 
(8)An assurance that prekindergarten programs receiving funds under this Act provide the data required in section 7(c). 
6.Professional development set-aside 
(a)In generalA designated State agency may set aside up to 5 percent of a grant under this Act for ongoing professional development activities for teachers and staff at prekindergarten programs that wish to participate in the universal prekindergarten grant program under this Act. A designated State agency using the set-aside for professional development must include in its application the following: 
(1)A description of how the designated State agency will ensure that eligible prekindergarten program providers in a range of settings (including child care providers, Head Start programs, and schools) will participate in the professional development programs. 
(2)An assurance that, in developing its application and in carrying out its program, the professional development provider has consulted, and will consult, with relevant agencies, early childhood organizations, early childhood education experts, and early childhood program providers. 
(3)A description of how the designated State agency will ensure that the professional development is ongoing and accessible to educators in all geographic areas of the State, including by the use of advanced educational technologies. 
(4)A description of how the designated State agency will ensure that such set-aside funds will be used to pay the cost of additional education and training. 
(5)A description of how the designated State agency will work with other agencies and institutions of higher education to provide scholarships and other financial assistance to prekindergarten staff. 
(6)A description of how the State educational agency will provide a financial incentive, such as a financial stipend or a bonus, to educators who participate in and complete such professional development. 
(7)A description of how the professional development activities will be carried out, including the following: 
(A)How programs and educators will be selected to participate. 
(B)How professional development providers will be selected, based on demonstrated experience in providing research-based professional development to early childhood educators. 
(C)The types of research-based professional development activities that will be carried out in all domains of children’s physical, cognitive, social, and emotional development and on early childhood pedagogy. 
(D)How the program will train early childhood educators to meet the diverse educational needs of children in the community, especially children who have limited English proficiency, disabilities, and other special needs. 
(E)How the program will coordinate with and build upon, but not supplant or duplicate, early childhood education professional development activities that exist in the community. 
(b)Uses of fundsFunds set aside under this section may be used for ongoing professional development— 
(1)to provide prekindergarten teachers and staff with the knowledge and skills for the application of recent research on child cognitive, social, emotional, and physical development, including language and literacy development, and on early childhood pedagogy; 
(2)to provide the cost of education needed to obtain a credential or degree with specific training in early childhood development or education; 
(3)to work with children who have limited English proficiency, disabilities, and other special needs; and 
(4)to select and use developmentally appropriate screening and diagnostic assessments to improve teaching and learning and make appropriate referrals for services to support prekindergarten children’s development and learning. 
7.Reporting 
(a)Report by SecretaryFor each year in which funding is provided under this Act, the Secretary of Health and Human Services shall submit an annual report to the Congress on the implementation and effectiveness of the universal prekindergarten program under this Act. 
(b)Report by designated State agencyEach designated State agency that provides grants to eligible prekindergarten program providers under this Act shall submit to the Secretary an annual report on the implementation and effectiveness of the programs in the State supported under this Act. Such report shall contain such additional information as the Secretary may reasonably require. 
(c)Report by grant recipientEach eligible prekindergarten program provider that receives a grant under this Act shall submit to the designated State agency an annual report that includes, with respect to the program supported by such grant, the following: 
(1)A description of the type of program and a statement of the number and ages of children served by the program, as well as the number and ages of children with a disability or a native language other than English. 
(2)A description of the qualifications of the program staff and the type of ongoing professional development provided to such staff. 
(3)A statement of all sources of Federal, State, local, and private funds received by the program. 
(4)A description of the curricula, materials, and activities used by the program to support early childhood development and learning. 
(5)Such other information as the designated State agency may reasonably require. 
8.Federal funds supplementaryFunds made available under this Act may not be used to supplant other Federal, State, local, or private funds that would, in the absence of such Federal funds, be made available for the program assisted under this Act. 
9.DefinitionsIn this Act: 
(1)The term eligible prekindergarten program provider means a prekindergarten program provider that is— 
(A)a school; 
(B)supported, sponsored, supervised, or carried out by a local educational agency; 
(C)a Head Start program; or 
(D)a child care provider. 
(2)The term prekindergarten program means a program serving children 3, 4, and 5 years old that supports children’s cognitive, social, emotional, and physical development and helps prepare those children for the transition to kindergarten. 
(3)The term local educational agency has the meaning given that term in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 
(4)The term prekindergarten teacher means an individual who has received, or is working toward, a bachelor of arts degree in early childhood education. 
10.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$10,000,000,000 for fiscal year 2008; 
(2)$20,000,000,000 for fiscal year 2009; 
(3)$30,000,000,000 for fiscal year 2010; 
(4)$40,000,000,000 for fiscal year 2011; and 
(5)$50,000,000,000 for fiscal year 2012. 
 
